Citation Nr: 1441701	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-49 119	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE


Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In July 2011, prior to the promulgation of a Board decision in the matter, the Veteran withdrew his appeal seeking a TDIU rating.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the issue seeking a TDIU rating.  38 U.S.C.A. § 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction to consider appeals on all questions in a matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In a letter received in July 2011, the Veteran requested withdrawal of his claim seeking a TDIU rating.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review an appeal on that issue, and the appeal must be dismissed.


ORDER

The appeal seeking a TDIU rating is dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


